

116 HR 2822 IH: Family-to-Family Reauthorization Act of 2019
U.S. House of Representatives
2019-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2822IN THE HOUSE OF REPRESENTATIVESMay 17, 2019Ms. Sherrill (for herself and Mr. Upton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title V of the Social Security Act to provide for an extension of funding for
			 family-to-family health information centers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Family-to-Family Reauthorization Act of 2019. 2.Five-year extension of funding for family-To-family health information centersSection 501(c)(1)(A)(vii) of the Social Security Act (42 U.S.C. 701(c)(1)(A)(vii)) is amended by striking and 2019 and inserting through 2024.
		